                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
CARMEN MILAGROS VELAZQUEZ     :    Civ. No. 3:18CV01385(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :    April 30, 2019
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Carmen Milagros Velazquez (“plaintiff”), brings

this appeal under §205(g) of the Social Security Act (the

“Act”), as amended, 42 U.S.C. §405(g), seeking review of a final

decision by the Commissioner of the Social Security

Administration (the “Commissioner” or “defendant”) denying her

applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Plaintiff has moved to

reverse or remand the Commissioner’s decision. [Doc. #20].

Defendant has filed a cross-motion seeking an order affirming

the decision of the Commissioner. [Doc. #27].

    For the reasons set forth below, plaintiff’s Motion to

Reverse or Remand an Administrative Agency Decision [Doc. #20]

is DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #27] is GRANTED.



                              ~ 1 ~
I.   PROCEDURAL HISTORY1

     Plaintiff filed concurrent applications for DIB and SSI on

August 13, 2015, alleging disability beginning July 2, 2015. See

Certified Transcript of the Administrative Record, Doc. #12,

compiled on October 2, 2018, (hereinafter “Tr.”) at 249-63.

Plaintiff later amended her alleged onset date to October 17,

2016. See Tr. 276. Plaintiff’s applications were denied

initially on October 15, 2015, see Tr. 117-39, and upon

reconsideration on January 26, 2016. See Tr. 138-54.

     On July 12, 2017, plaintiff, represented by Attorney

Danielle Choi, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Deirdre R. Horton. See

generally Tr. 32-55. Vocational Expert (“VE”) Warren Maxim also

appeared and testified by telephone at the administrative

hearing. See Tr. 51-54; see also Tr. 346-50. On August 8, 2017,

the ALJ issued an unfavorable decision. See Tr. 13-31. On June

12, 2018, the Appeals Council denied plaintiff’s request for

review of the ALJ’s decision, thereby making the ALJ’s August 8,

2017, decision the final decision of the Commissioner. See Tr.

1-4. The case is now ripe for review under 42 U.S.C. §405(g).


1 Pursuant to this District’s Standing Order in Social Security
Cases, plaintiff filed a Statement of Facts simultaneously with
her motion. [Doc. #21]. Defendant also filed a Statement of
Facts with her motion, which purports to “supplement[] and
respond[] to Plaintiff’s statement of facts.” Doc. #27-2 at 1.
                              ~ 2 ~
      Plaintiff timely filed this action for review and now moves

to reverse the decision of the Commissioner and to remand this

matter for further administrative proceedings. [Doc. #20]. On

appeal, plaintiff argues: (1) “The ALJ’s residual functional

capacity finding was the product of legal error and was

unsupported by substantial evidence[;]” and (2) “The ALJ’s

credibility determination was unsupported by substantial

evidence.” Doc. #20-1 at 1, 2, 8. For the reasons stated below,

the Court finds that the ALJ did not err as contended, and that

her decision is supported by substantial evidence.

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is

more than a “mere scintilla.” Richardson v. Perales, 402 U.S.

389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The reviewing court’s responsibility is

to ensure that a claim has been fairly evaluated by the ALJ. See

                               ~ 3 ~
Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation

omitted).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

                              ~ 4 ~
137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)). “[W]hether there is substantial evidence

supporting the appellant’s view is not the question here;

                              ~ 5 ~
rather, we must decide whether substantial evidence supports the

ALJ’s decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58,

59 (2d Cir. 2013) (summary order) (citations omitted).

    Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Where a plaintiff’s claim for benefits was

filed prior to March 27, 2017, “the Court reviews the ALJ’s

decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at

*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.” (citation omitted)).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).




                                ~ 6 ~
    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §§404.1520(c), 416.920(c) (requiring

that the impairment “significantly limit[] ... physical or

mental ability to do basic work activities” to be considered

“severe” (alterations added)).

    There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §§404.1520, 416.920. In the

Second Circuit, the test is described as follows:

    First, the Secretary considers whether the claimant is
    currently engaged in substantial gainful activity. If he
    is not, the Secretary next considers whether the
    claimant has a “severe impairment” which significantly
    limits his physical or mental ability to do basic work
    activities. If the claimant suffers such an impairment,
    the third inquiry is whether, based solely on medical
    evidence, the claimant has an impairment which is listed
    in Appendix 1 of the regulations. If the claimant has
    such an impairment, the Secretary will consider him
                                 ~ 7 ~
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added) (citing 68 Fed. Reg. 51155

(Aug. 26, 2003)); Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (per curiam)). The Residual Functional Capacity (“RFC”) is
                              ~ 8 ~
what a person is still capable of doing despite limitations

resulting from her physical and mental impairments. See 20

C.F.R. §§404.1545(a)(1), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “has not been under a disability, as

defined in the Social Security Act, from October 17, 2016, the

amended alleged onset date, through the date of” her decision,

August 8, 2017. Tr. 25. At step one, the ALJ found that

plaintiff had not engaged in substantial gainful activity since

the amended alleged onset date of October 17, 2016. See Tr. 18.

At step two, the ALJ found that plaintiff had the severe

impairments of ischemic heart disease and connective tissue

                               ~ 9 ~
disease. See Tr. 19. The ALJ found plaintiff’s “vaginal

intraepithelial neoplasia and status post hysterectomy[]” to be

non-severe impairments. See id.

    At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. § Pt.

404, Subpt. P, App. 1. See Tr. 20. The ALJ specifically

considered Listings 4.04 (ischemic heart disease) and 14.06

(undifferentiated and mixed connective tissue disease). See id.

The ALJ next found that plaintiff had the RFC

    to perform light work as defined in 20 CFR 404.1567(b)
    and 416.967(b) except occasional climbing of ramps,
    stairs, ladders, ropes, or scaffolds with frequent
    balancing and occasional stooping, kneeling, crouching,
    and crawling. She must avoid even moderate exposures to
    respiratory irritants such as dusts, fumes, gases, etc.
    She is limited to frequent handling and fingering.

Id. At step four, the ALJ concluded: “The claimant is capable of

performing past relevant work as an account reconciliation clerk

and a cashier. This work does not require the performance of

work-related activities precluded by the claimant’s residual

functional capacity[.]” Tr. 24. Thus, the ALJ determined that

plaintiff “has not been under a disability, as defined in the

Social Security Act, from October 17, 2016, the amended alleged

onset date, through the date of [her] decision[.]” Tr. 25.




                              ~ 10 ~
V.   DISCUSSION

     Plaintiff asserts that the ALJ erred in assessing her RFC

and credibility. The Court addresses each argument in turn.

     A.   Residual Functional Capacity Determination

     Plaintiff raises many arguments in support of the assertion

that “[t]he ALJ’s residual functional capacity finding was the

product of legal error and was unsupported by substantial

evidence.” Doc. #20-1 at 3.2 Defendant, addressing each of those

arguments, responds that substantial evidence supports the ALJ’s

RFC determination. See Doc. #27-1 at 4.

     Generally, a plaintiff’s RFC is “the most [she] can still

do despite [her] limitations.” 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1). The RFC is assessed “based on all the relevant

evidence in [the] case record[,]” including “all of the relevant

medical and other evidence.” 20 C.F.R. §§404.1545(a)(1), (3),

416.945(a)(1), (3). Bearing the above in mind, the Court turns

to each of plaintiff’s claimed errors.

          1.   Development of the Record

     Plaintiff contends that the ALJ failed to develop the

record in two respects: (1) by failing to contact APRN McLynn

Kumar to obtain a medical opinion with functional limitations;




2 The Court references the page numbers reflected in the
document’s ECF header throughout this ruling.
                              ~ 11 ~
and (2) by failing to order a consultative examination. See Doc.

#20-1 at 4-5. Defendant responds that the ALJ was not obligated

to recontact APRN Kumar or to order a consultative examination.

See Doc. #27-1 at 7-9. Plaintiff did not respond to defendant’s

arguments on these points in her reply brief. See generally Doc.

#28.

       “Because a hearing on disability benefits is a non-

adversarial proceeding, the ALJ generally has an affirmative

obligation to develop the administrative record.” Perez v.

Chater, 77 F.3d 41, 47 (2d Cir. 1996); see also Swiantek v.

Comm’r of Soc. Sec., 588 F. App’x 82, 84 (2d Cir. 2015).

However, “where there are no obvious gaps in the administrative

record, and where the ALJ already possesses a complete medical

history, the ALJ is under no obligation to seek additional

information in advance of rejecting a benefits claim.” Rosa v.

Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999) (citation and

internal quotation marks omitted). Accordingly, the duty to

develop the administrative record is triggered “only if the

evidence before [the ALJ] is inadequate to determine whether the

plaintiff is disabled.” Walsh v. Colvin, No. 3:13CV687(JAM),

2016 WL 1626817, at *2 (D. Conn. Apr. 25, 2016) (internal

quotation marks and citation omitted).




                                ~ 12 ~
               a)   APRN Kumar

     APRN Kumar authored a letter dated March 13, 2017, which

generally discussed plaintiff’s impairments, and concluded:

“Consideration for disability benefits for this patient could

definitely be warranted.” Tr. 774. The letter did not contain a

function-by-function assessment of plaintiff’s physical

capabilities, nor did it state, as plaintiff contends, that

“[p]laintiff’s impairments and their related symptoms were

severe enough to leave her disabled.” Doc. #20-1 at 4. The ALJ

afforded APRN Kumar’s “opinion little weight, as it does not

provide any functional abilities and discusses only reported

symptoms, which are not reflected in treatment notes.” Tr. 24.

Plaintiff asserts: “Given the nature of APRN Kumar’s knowledge

of Plaintiff’s condition, and the fact that there were no

opinions from any examining or treating physicians, the ALJ

could have contacted Counselor Stacie to request functional

limitations.” Doc. #20-1 at 4 (sic).3


3 The reference to “Counselor Stacie” appears to be a remnant of
a prior motion from which sections of plaintiff’s motion were
presumably cut and pasted. This is the first of many references
to items that have no place in this appeal. For example,
plaintiff’s motion refers to “mental health issues[,]” Doc. #20-
1 at 5, which are not at issue. Plaintiff abandoned her claim
that depression contributed to her disability at the
reconsideration level of the administrative proceedings. See Tr.
86 (“She does not wish to pursue a psych element to claim.”).
Plaintiff’s motion also refers to the “ALJ’s Step 5 Finding.”
Doc. #20-1 at 9. This case was decided at step four. See Tr. 24-
                              ~ 13 ~
     “Assessing whether it was legal error for an ALJ to fail to

request clarification from a treating physician is a case-

specific inquiry that turns on whether an ALJ could reach an

informed decision based on the record.” Prince v. Berryhill, 304

F. Supp. 3d 281, 289 (D. Conn. 2018); see also Sena v.

Berryhill, No. 3:17CV912(MPS), 2018 WL 3854771, at *12 (D. Conn.

Aug. 14, 2018) (“Remand for failure to develop the record is

situational and depends on the circumstances of the particular

case, the comprehensiveness of the administrative record, and

whether an ALJ could reach an informed decision based on

the record.” (citation omitted)). “When an unsuccessful claimant

files a civil action on the ground of inadequate development of

the record, the issue is whether the missing evidence is

significant, and plaintiff bears the burden of establishing such

harmful error.” Parker v. Colvin, No. 3:13CV1398(CSH)(JGM), 2015

WL 928299, at *12 (D. Conn. Mar. 4, 2015) (quotation marks

omitted).

     The circumstances of this case, including the fact that

APRN Kumar is not an “acceptable medical source,” inform the

Court’s analysis. The Regulations define “medical opinions” as




25. Although plaintiff’s counsel need not reinvent the
proverbial wheel for each of his pending cases, he would be wise
to ensure that his motions completely conform to the facts of
the particular case in which that motion has been filed.
                              ~ 14 ~
“statements from acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can

still do despite impairment(s), and your physical or mental

restrictions.” 20 C.F.R. §§404.1527(a)(1), 416.927(a)(1)

(emphasis added). Acceptable medical sources include, inter

alia, licensed physicians, psychologists, optometrists,

podiatrists, and speech-language pathologists. See 20 C.F.R.

§§404.1513(a)(1)-(5), 416.913(a)(1)-(5). Nurse practitioners,

such as APRN Kumar, are not acceptable medical sources and

therefore may not provide medical opinions, as that term is

defined by the Regulations. See Wider v. Colvin, 245 F. Supp. 3d

381, 389 (E.D.N.Y. 2017) (“[S]ince nurse practitioners are not

listed as acceptable medical sources, they cannot be treating

sources, and cannot even give medical opinions.” (internal

quotation marks omitted)); accord Perez v. Berryhill, No.

3:15CV01841(SALM), 2018 WL 948285, at *6 (D. Conn. Feb. 20,

2018) (“Some courts have found that an APRN standing alone may

not issue a ‘medical opinion.’”). Nevertheless, the Regulations

provide that the ALJ may recontact a claimant’s medical source,

but she also “may choose not to seek additional evidence or

clarification from a medical source if [she] know[s] from

experience that the source either cannot or will not provide the

                              ~ 15 ~
necessary evidence.” 20 C.F.R. §§404.1520b(b)(2)(i),

416.920b(b)(2)(i) (emphasis added). Because APRN Kumar could not

give a “medical opinion,” see 20 C.F.R. §§404.1527(a)(1),

416.927(a)(1), the ALJ did not err by failing to recontact APRN

Kumar for such an opinion, as the ALJ presumably knew that she

could “not provide the necessary evidence.” Id.

     That conclusion is further bolstered by the special

evidentiary weight afforded to the medical opinions of treating

physicians, which factors into the ALJ’s duty to develop the

record. “In light of the special evidentiary weight given to the

opinion of the treating physician the ALJ must make every

reasonable effort to obtain not merely the medical records of

the treating physician but also a report that sets forth the

opinion of the treating physician as to the existence, the

nature, and the severity of the claimed disability.” Hooper v.

Colvin, 199 F. Supp. 3d 796, 812 (S.D.N.Y. 2016) (internal

quotation marks omitted) (emphasis added) (quoting Molina v.

Barnhart, 04CV3201(GEL), 2005 WL 2035959, at *6 (S.D.N.Y. Aug.

17, 2005)). Opinions authored by nurse practitioners are not

entitled to such special evidentiary weight, and thus the

correlating duty to obtain their opinions is not as compelling.

     Generally, where “the record contains sufficient evidence

from which an ALJ can assess claimant’s residual functional

                              ~ 16 ~
capacity, a medical source statement or formal medical opinion

is not necessarily required.” Monroe v. Comm’r of Soc. Sec., 676

F. App’x 5, 8 (2d Cir. 2017) (quotation marks and citations

omitted); see also Tankisi v. Comm’r of Soc. Sec., 521 F. App’x

29, 34 (2d Cir. 2013) (“[R]emand is not always required when an

ALJ fails in his duty to request opinions, particularly where,

as here, the record contains sufficient evidence from which an

ALJ can assess the petitioner’s residual functional capacity.”).

Here, there was sufficient evidence from which the ALJ could

assess plaintiff’s RFC, including: over 900 pages of medical

records, many of which reflected mild to moderate findings on

examination; plaintiff’s testimony and reported activities of

daily living; and the opinion of the state-reviewing, non-

examining physician, Dr. Karen Sarpolis.

     Additionally, plaintiff has failed to articulate how a

function-by-function assessment authored by APRN Kumar would be

“significant.” Indeed, during the relevant time period, APRN

Kumar saw plaintiff only two times, and findings on examination

were generally benign. See Tr. 639-40 (November 2, 2016,

examination reflecting “full range of motion of her axial and

peripheral joints without any active synovitis, erythema, or

warmth[,]” tenderness to her wrists, neck and right shoulder,

and full strength); Tr. 721-22 (March 1, 2017, follow-up visit

                              ~ 17 ~
at which plaintiff reported improved cervicalgia, knee pain

improving with rest, and two weeks of sciatica). Prior to the

relevant time period, APRN Kumar saw plaintiff on just a few

occasions, and again, findings on examination were generally

normal to mild. See, e.g., Tr. 359 (April 14, 2015, examination:

“MSK: Joints without synovitis, erythema, or warmth. FROM of the

axial and peripheral joints. 0/18 tender points. NEURO:

Strength: 5/5[]”); Tr. 475-76 (October 28, 2014, examination:

“MSK: Mild erythema noted of the second and third MCP and PIP

joints of the right hand, mild tenderness to the wrist. Right

knee pain with mild effusion. FROM of axial and peripheral

joints. NEURO: Strength 5/5[]”). Although APRN Kumar could have

provided more insight into plaintiff’s impairments, the record

does not support a finding that her opinion would have been more

limiting than the RFC determined by the ALJ, or that the ALJ

would have necessarily credited her opinion. Accordingly, there

is no reasonable basis to believe that the ALJ’s decision would

have differed if she had the benefit of a function-by-function

assessment from APRN Kumar. Plaintiff has not met her burden in

that regard.

     Therefore, the ALJ did not err by failing to obtain a more

fulsome opinion from APRN Kumar.




                              ~ 18 ~
              b)    Consultative Examination

     “Alternatively,” plaintiff contends that the ALJ should

have ordered a consultative examination because of “the lack of

any examining source opinions, and the relatively outdated

opinions from the State agency physicians.” Doc. #20-1 at 4, 5.

Defendant responds that the ALJ did not abuse her discretion by

declining to order a consultative examination. See Doc. #27-1 at

8.

     The Regulations provide: “If your medical sources cannot or

will not give us sufficient medical evidence about your

impairment for us to determine whether you are disabled ..., we

may ask you to have one or more physical or mental examinations

or tests.” 20 C.F.R. §§404.1517, 416.917. “The decision to

purchase a consultative examination will be made on an

individual case basis in accordance with the” Regulations. 20

C.F.R. §§404.1519, 416.919. A consultative examination may be

purchased “to try to resolve an inconsistency in the evidence,

or when the evidence as a whole is insufficient to allow us to

make a determination or decision on your claim.” 20 C.F.R.

§§404.1519a, 416.919a.

     “It can be reversible error for an ALJ not to order

a consultative examination when an examination is required for

an informed decision. However, an ALJ is not required to order


                              ~ 19 ~
a consultative examination if the facts do not warrant or

suggest the need for it.” Tankisi, 521 F. App’x at 32 (internal

citation omitted); accord Brown v. Colvin, No. 3:14CV1784(WIG),

2016 WL 2944151, at *3 (D. Conn. May 20, 2016). Here, the facts

did not warrant or otherwise suggest the need for a consultative

examination. The ALJ had the benefit of plaintiff’s medical

records for two years prior to the amended alleged onset date

through May 2017, and the opinion of a state-reviewing non-

examining physician4 upon which to rely. After reviewing the

medical evidence of record, each of the state-reviewing non-

examining physicians (at the initial level of review and on

reconsideration) determined that a consultative examination was

not required. See Tr. 61, Tr. 89. Plaintiff points to no

conflict, inconsistency, or ambiguity in the evidence that

required resolution.5 Indeed, as will be discussed, the record




4 Plaintiff contends that this opinion is “outdated[.]” Doc. #20-
1 at 5. The Court addresses that argument in the next section.

5 Plaintiff cites to the case of Bethea v. Astrue, No.
10CV744(JCH), 2011 WL 977062 (D. Conn. Mar. 17, 2011), for the
proposition that an examining source opinion is necessary
“especially in the case with respect to mental health issues[.]”
Doc. #20-1 at 5 (citing Bethea, 2011 WL 977062, at *11). As
previously noted, plaintiff elected not to pursue a claim for
disability on account of any alleged mental impairment.
Accordingly, Bethea is not applicable to the particular
circumstances of this case.
                              ~ 20 ~
consistently reflected normal to mild findings on examination.

Accordingly, there is no error.

         2.    Reliance on the State-Reviewing, Non-Examining
               Physician’s Opinion

    Plaintiff next asserts that the ALJ erroneously relied on

the opinion of the state-reviewing, non-examining physician, Dr.

Sarpolis because she “did not have access to much of the

evidence in this case, and the only updated evidence at the

reconsideration was gynecological in nature.” Doc. #20-1 at 6

(sic). Defendant responds that the ALJ appropriately relied on

Dr. Sarpolis’s opinion, which was not rebutted by the later-

received evidence. See Doc. #27-1 at 5-6.

    “[T]he opinions even of non-examining sources may override

treating sources’ opinions and be given significant weight, so

long as they are supported by sufficient medical evidence in the

record.” Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 427

(S.D.N.Y. 2010); see also Little v. Colvin, No. 5:14CV63(MAD),

2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency

physicians are qualified as experts in the evaluation of medical

issues in disability claims. As such, their opinions may

constitute substantial evidence if they are consistent with the

record as a whole.”). “[M]edical source opinions that are

conclusory, stale, and based on an incomplete medical record may

not be substantial evidence to support an ALJ finding.” Camille
                              ~ 21 ~
v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015) (citation

and internal quotation marks omitted), aff’d, 652 F. App’x 25

(2d Cir. 2016); see also West v. Berryhill, No. 3:17CV1997(MPS),

2019 WL 211138, at *5 (D. Conn. Jan. 16, 2019) (“[T]he principle

endures that an ALJ may not rely on the stale opinion of a non-

examining consulting physician where subsequent evidence may

alter those findings, as recognized by the Second Circuit and

other judges in this district.”). “However, a medical opinion is

not necessarily stale simply based on its age. A more dated

opinion may constitute substantial evidence if it is consistent

with the record as a whole notwithstanding its age.” Biro v.

Comm’r of Soc. Sec., No. 6:17CV6098(EAW), 2018 WL 4666068, at *4

(W.D.N.Y. Sept. 28, 2018).

    Although plaintiff fails to support her argument with a

citation to any authority, there is case law in this District

finding error when an ALJ relied on the opinion of a non-

examining source who did not have the benefit of reviewing the

entire record. See, e.g., Jazina v. Berryhill, No.

3:16CV01470(JAM), 2017 WL 6453400, at *7 (D. Conn. Dec. 13,

2017). Here, however, there is no indication that the later-

received evidence “raise[s] doubts as to the reliability of Dr.

[Sarpolis’s] opinion.” Camille, 652 F. App’x at 28 n.4.




                              ~ 22 ~
    On January 26, 2016, Dr. Sarpolis opined that plaintiff was

capable of light work. See Tr. 91-94. Dr. Sarpolis based her

opinion on the evidence then in the record, including, inter

alia, medical records from plaintiff’s primary care physician,

plaintiff’s gynecologist, New Haven Rheumatology (APRN Kumar),

and Bridgeport Hospital. See Tr. 83-85; see also Tr. 89-90. In

pertinent part, Dr. Sarpolis relied on treatment records from

plaintiff’s primary care physician and New Haven Rheumatology

dated April 14, 2015 (Tr. 359), October 27, 2015 (Tr. 472), and

December 23, 2015 (Tr. 529). See Tr. 93-94. Dr. Sarpolis also

relied on records from plaintiff’s gynecologist from late 2015

(Tr. 465, Tr. 497). See Tr. 94.

    Plaintiff contends that the later-received evidence

“shed[s] much light on Plaintiff’s disabling impairments[]” and

raises doubts as to the reliability of Dr. Sarpolis’s opinion.

Doc. #20-1 at 6. Plaintiff first relies on a November 2, 2016,

treatment note authored by APRN Kumar. See id. (citing Tr. 639).

At that visit, plaintiff complained of increased pain and

stiffness, and reported that she no longer received relief from

over-the-counter medications. See Tr. 639. APRN Kumar performed

an examination of plaintiff’s musculoskeletal system and noted

plaintiff had “full range of motion of her axial and peripheral

joints without any active synovitis, erythema, or warmth. She

                              ~ 23 ~
had tenderness over her wrists as well as her neck. There is

tenderness around the right scapula and pain on palpation of the

right shoulder.” Id. Plaintiff also demonstrated full strength.

See id.

     As previously noted, Dr. Sarpolis relied, in part, on a

treatment note authored by APRN Kumar on April 14, 2015. See Tr.

94. APRN Kumar’s examination of plaintiff on that date was

remarkably similar to the one conducted on November 2, 2016.

Compare Tr. 359 (APRN Kumar’s examination of plaintiff on April

14, 2015), with Tr. 639 (APRN Kumar’s examination of plaintiff

on November 2, 2016). The April 14, 2015, examination of

plaintiff’s musculoskeletal system reflected: “Joints without

synovitis, erythema, or warmth. FROM of the axial and peripheral

joints. 0/18 tender points.” Tr. 359. Plaintiff also

demonstrated full strength on examination. Tr. 359.6 The other

records relied upon by Dr. Sarpolis reflected “WNL” as to

plaintiff’s extremities, and no synovitis, warmth or erythema,




6 Also before Dr. Sarpolis was a treatment record dated October
28, 2014, in which plaintiff complained of knee, hand, elbow,
ankle pain and swelling. See Tr. 475. Nurse Kumar’s examination
of plaintiff on that date is similar to that conducted on
November 2, 2016. See id. (“Mild erythema noted of the second
and third MCP and PIP joints of the right hand, mild tenderness
to the wrist, Right knee pain with mild effusion. FROM axial and
peripheral joints. ... Strength 5/5[.]”).
                              ~ 24 ~
Tr. 472, and noted that on December 23, 2015, plaintiff was then

“[d]oing well[.]” Tr. 529.

     The records reviewed by Dr. Sarpolis are generally

consistent with the later-received evidence. For example, in

April of 2016, plaintiff reported that she “fel[t] well

overall.” Tr. 1143. On September 14, 2016, plaintiff again

reported to her primary care doctor that she was “doing well.”

Tr. 550. On May 4, 2016, plaintiff complained of back pain

radiating into her buttock, but an examination of her joints was

normal. See Tr. 641. In January, April, May, June, July,

September, and December of 2016, plaintiff denied any muscular

or neurological issues. See Tr. 668, Tr. 672, Tr. 675, Tr. 687,

Tr. 690, Tr. 693, Tr. 697, Tr. 700, Tr. 1144, Tr. 1161. Physical

examinations during this same period reflected that plaintiff’s

“upper and lower extremities had full range of movement and had

equal muscle strength.” Tr. 669, Tr. 673, Tr. 676, Tr. 694, Tr.

701.7 A physical examination of plaintiff conducted on February

14, 2017, revealed no abnormalities of plaintiff’s neck and “no

localized swelling of the leg and no tenderness.” Tr. 665-66.




7 Reports of gynecological exams dated October 14, 2015, and
December 3, 2015, which were reviewed by Dr. Sarpolis, see Tr.
94, also reflect physical examinations in which plaintiff’s
“upper and lower extremities had full range of movement and had
equal muscle strength.” Tr. 465, Tr. 497.
                              ~ 25 ~
    Plaintiff next contends that 2017 imaging of plaintiff’s

back raises doubts as to the reliability of Dr. Sarpolis’s

opinion. See Doc. #20-1 at 6 (citing Tr. 792, Tr. 1298). In

pertinent part, the imaging relied on by plaintiff reflected

“L4-5 severe disc space narrowing ... mildly increased compared

to 2011 study[,]” Tr. 792, and a “[r]ight foraminal disc

extrusion at L3-4 which narrows the lateral recess and exerts

mass effect on the traversing right L4 nerve root[,]” Tr. 1238.

Although this evidence does confirm the existence of a back

impairment, it does not reduce the reliability of Dr. Sarpolis’s

opinion. First, plaintiff did not claim disability on account of

her alleged back pain. See Tr. 82, Tr. 93. Second, plaintiff

complained of back pain only two times in 2016. See Tr. 641, Tr.

791. It was not until March 2017 that plaintiff complained of

“sudden onset of constant episodes of severe right lower back

pain[.]” Tr. 794; see also Tr. 721. Plaintiff’s complaints

continued from March 2017 to early May 2017. See, e.g., Tr. 796,

Tr. 1249, Tr. 1250, Tr. 1254, Tr. 1259. In total, the record

reflects just three months of continuous symptoms/complaints

related to plaintiff’s back pain and sciatica. By mid-to-late

May, plaintiff no longer complained of sciatic back pain. See

Tr. 1261, Tr. 1266. Indeed, she did not even mention back pain

during the administrative hearing in July of 2017. See Tr. 40.

                              ~ 26 ~
Because plaintiff’s sciatica did not present for a continuous

twelve months, and did not appear to have been expected to last

for a continuous period of twelve months, it failed to meet the

“duration requirement” for disability, and thus was not

reasonably likely to have changed Dr. Sarpolis’s opinion. See 20

C.F.R. §§404.1509, 416.909; see also Torres v. Berryhill, No.

6:17CV06281(MAT), 2018 WL 1784522, at *3 (W.D.N.Y. Apr. 12,

2018) (“To be considered disabling, an impairment must last or

be expected to last for a continuous period of 12 months. Here,

the impairment had not lasted for at least 12 months and was

scheduled to be surgically alleviated. The Appeals Council

therefore reasonably found that this evidence would not have a

reasonable likelihood of changing the ALJ’s decision.” (internal

citation and quotation marks omitted)). Indeed, the ALJ did

consider “some complications from the claimant’s sciatic back

pain” and determined “there are no medical findings to show that

the claimant’s limitations, even considering these conditions,

preclude the performance of work within the light residual

functional capacity.” Tr. 22-23. This bolsters the conclusion

that the later-received evidence was not reasonably likely to

have changed Dr. Sarpolis’s opinion.




                              ~ 27 ~
    Thus, the ALJ permissibly relied on the opinion of Dr.

Sarpolis, which was not rendered “stale” by the later-received

evidence.

            3.   Reliance on Plaintiff’s Activities of Daily
                 Living

    Plaintiff next asserts that “the ALJ uses Plaintiff’s

ability to care for her disabled family members against her,

stating that this is consistent with light work capacity.” Doc.

#20-1 at 7 (citing Tr. 23). Defendant responds that the ALJ

properly considered plaintiff’s “efforts to care for her son[.]”

Doc. #27-1 at 9.

    To the extent plaintiff contends that the ALJ erred by

considering plaintiff’s activities of daily living when

assessing plaintiff’s RFC, that argument fails. The Regulations

expressly provide that the RFC is determined “based on all the

relevant evidence in your case record.” See 20 C.F.R.

§§404.1545(a)(1), 416.945(a)(1) (emphasis added). That

necessarily includes a claimant’s reported activities of daily

living.

    If plaintiff alternatively contends that the ALJ placed

inordinate weight on plaintiff’s ability to care for her

disabled son, that argument also fails. Although the ALJ did

consider plaintiff’s reported ability to care for her disabled

son, she also considered other portions of plaintiff’s
                                ~ 28 ~
testimony, her medication regimen, the objective medical

evidence, physical examinations and treatment records, the

opinion evidence, and the statements from plaintiff’s niece and

daughter. See Tr. 20-24. For reasons that will be discussed in

connection with the Court’s analysis of plaintiff’s credibility

argument, the ALJ appropriately considered plaintiff’s care for

her disabled son and her testimony concerning the same.

Accordingly, the ALJ did not err in her consideration of

plaintiff’s daily activities when determining plaintiff’s RFC.

         4.   Manipulative Limitations

    Plaintiff next asserts that ALJ erroneously limited

plaintiff to “frequent handling and fingering[]” because that

limitation “was not included in any physician’s residual

functional capacity assessment, and constitutes a gap in the

medical record.” Doc. #20-1 at 8. Defendant notes her

disagreement with this aspect of plaintiff’s argument, and

asserts that Dr. Sarpolis’s opinion supports the ALJ’s findings

regarding plaintiff’s manipulative limitations.

    “[A]dministrative law judges are unqualified to assess

residual functional capacity on the basis of bare medical

findings in instances when there is a relatively high degree of

impairment.” Palascak v. Colvin, No. 1:11CV0592(MAT), 2014 WL

1920510, at *8 (W.D.N.Y. May 14, 2014) (collecting cases)


                              ~ 29 ~
(emphasis added). However, “it is not per se error for an ALJ to

make the RFC determination absent a medical opinion ..., [and]

remand is not necessary where ‘the record contains sufficient

evidence from which an ALJ can assess the petitioner’s residual

functional capacity.’” Ross v. Colvin, No. 1:14CV00444(WMS),

2015 WL 4891054, at *5 (W.D.N.Y. Aug. 17, 2015) (quoting Lewis

v. Colvin, No. 13CV1072(WMS), 2014 WL 6609637, at *6 (W.D.N.Y.

Nov. 20, 2014)). Indeed, “where the medical evidence shows

relatively little physical impairment, an ALJ permissibly can

render a common sense judgment about functional capacity even

without a physician’s assessment.” House v. Astrue, No.

5:11CV915(GLS), 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013)

(citation omitted).

    Examinations of plaintiff’s hands and wrists generally

reflected tenderness and mild erythema. See Tr. 475, Tr. 639.

Thus, because the medical evidence reflected “relatively little

physical impairment” with respect to plaintiff’s hands and

wrists, the ALJ permissibly rendered a common sense judgment

concerning plaintiff’s manipulative limitations. Additionally,

Dr. Sarpolis’s opinion that plaintiff had no manipulative

limitations, see Tr. 92, necessarily supports the ALJ’s

limitation to “frequent handling and fingering[,]” Tr. 20, given




                              ~ 30 ~
the mild findings on examination. Thus, there is no error on

this point.

         5.   “Step 5” Finding

    Finally, plaintiff asserts that “[t]he ALJ’s hypothetical

question to the VE did not contain all of Plaintiff’s

limitations[,]” and thus, “cannot support the ALJ’s Step 5

finding.” Doc. #20-1 at 9.

    As previously stated, this case was decided at step four of

the sequential evaluation. See Tr. 24-25. At step four, when

“deciding whether the claimant has satisfied th[e] burden [to

show an inability to perform her past relevant work], the ALJ is

allowed to rely on testimony from a vocational expert.”

Whitehouse v. Colvin, No. 3:13CV894(MPS), 2014 WL 4685187, at *4

(D. Conn. Sept. 19, 2014); see also Hackett v. Comm’r of Soc.

Sec., No. 5:16CV692(ATB), 2017 WL 1373893, at *6 (N.D.N.Y. Apr.

13, 2017) (“At step four of the disability analysis, the ALJ has

the option to rely on VE testimony.”).

    The ALJ’s RFC determination is supported by substantial

evidence, including the previously discussed mild to normal

findings on examination, plaintiff’s self-reported activities of

daily living, and the opinion of Dr. Sarpolis. Because the ALJ’s

hypothetical to the VE adequately reflected the ALJ’s ultimate

RFC determination, see Tr. 51-52, the step four finding is


                              ~ 31 ~
supported by substantial evidence and there is no error. See

Robinson v. Berryhill, No. 15CV6513(FPG), 2017 WL 1131967, at *6

(W.D.N.Y. Mar. 27, 2017) (Where the RFC determination was

supported by substantial evidence, and “the hypothetical

questions posed to the VE adequately reflected the RFC

determination[,] ... the ALJ was entitled to rely on the VE’s

responses[,]” and thus, “the ALJ’s step four analysis was

supported by substantial evidence.” (internal citations

omitted)); Lewis v. Colvin, No. 1:13CV1152(MAT), 2017 WL

1046744, at *3 (W.D.N.Y. Mar. 19, 2017) (“The hypothetical posed

to the VE was consistent with Dr. Miller’s findings as well as

the RFC found by the ALJ, and the ALJ was therefore entitled

to rely upon the VE testimony in making his step four

finding.”).

    B.   Credibility Findings

         1.   Plaintiff’s Testimony

    Plaintiff next asserts that “the ALJ erred in failing to

make proper credibility findings as to Plaintiff’s testimony.”

Doc. #20-1 at 9. Defendant responds that plaintiff’s arguments

“about the ALJ’s credibility analysis ... are also meritless.”

Doc. #27-1 at 10.

    After summarizing plaintiff’s testimony, and a “careful

consideration of the evidence,” the ALJ found “that the


                                ~ 32 ~
[plaintiff’s] medically determinable impairments could

reasonably be expected to produce the above alleged symptoms[,]”

but that plaintiff’s “statements concerning the intensity,

persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence

in the record for the reasons explained in [the ALJ’s]

decision.” Tr. 21. The ALJ concluded that plaintiff’s

“statements have been found to affect [her] ability to work only

to the extent they can reasonably be accepted as consistent with

the objective medical and other evidence.” Id. Before

summarizing the relevant evidence of record, the ALJ noted that

“while the [plaintiff’s] impairments limit her overall level of

functioning, the objective medical evidence does not establish

that these impairments are disabling to the extent asserted

since the [plaintiff’s] amended alleged onset date of October

17, 2016[.]” Id.

    “Credibility findings of an ALJ are entitled to great

deference and therefore can be reversed only if they are

patently unreasonable.” Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (quotation

marks and citation omitted). The Regulations set forth a two-

step process that the ALJ must follow in evaluating plaintiff’s

subjective complaints. First, the ALJ must determine whether the

                              ~ 33 ~
record demonstrates that the plaintiff possesses a “medically

determinable impairment that could reasonably be expected to

produce [plaintiff’s] symptoms, such as pain.” 20 C.F.R.

§§404.1529(b), 416.929(b). Second, the ALJ must assess the

credibility of the plaintiff’s complaints regarding “the

intensity and persistence of [plaintiff’s] symptoms” to

“determine how [the] symptoms limit [plaintiff’s] capacity for

work.” 20 C.F.R. §§404.1529(c), 416.929(c); see generally SSR

16-3P, 2017 WL 5180304 (S.S.A. Oct. 25, 2017) (describing two-

step process used to evaluate a claimant’s subjective symptoms).8

The ALJ should consider factors relevant to plaintiff’s

symptoms, such as pain, including: (1) the claimant’s daily

activities; (2) the “location, duration, frequency, and

intensity” of the claimant’s pain or other symptoms; (3) any

precipitating or aggravating factors; (4) the “type, dosage,

effectiveness, and side effects of any medication” taken by

claimant to alleviate the pain; (5) “treatment, other than



8 “SSR 16-3p, which became effective March 28, 2016, supersedes
SSR 96-7p, which was promulgated in 1996. On October 25, 2017,
the SSA republished SSR 16-3p, detailing how to apply the ruling
as it relates to the applicable date. Specifically, the SSA
indicated that adjudicators should apply SSR 16-3p rather than
SSR 96-7p when making a determination on or after March 28,
2016.” Kearney v. Berryhill, No. 1:16CV652(MAT), 2018 WL
5776422, at *5 (W.D.N.Y. Nov. 2, 2018). Because the ALJ’s
decision is dated August 8, 2017, SSR 16-3p applies here. See
id.
                              ~ 34 ~
medication,” that plaintiff has received for relief of pain or

other symptoms; (6) any other measures plaintiff has used to

relieve symptoms; and (7) other factors concerning plaintiff’s

“functional limitations and restrictions due to pain or other

symptoms.” Id. The ALJ must consider all evidence in the case

record. See SSR 16-3P, 2017 WL 5180304, at *8.

    Plaintiff first takes issue with the ALJ’s finding

    that the normal lower extremity strength and lack of
    edema indicate that Plaintiff should be able to perform
    light work. However, just after this the ALJ notes
    complications from sciatic back pain and cardiac issues.
    These do not indicate that Plaintiff is any less
    credible, and are adverse inferences drawn from the
    medical opinion of a lay person.

Doc. #20-1 at 10 (internal citations omitted). Plaintiff’s

argument takes the ALJ’s decision out of context. After

summarizing the relevant evidence of record, the ALJ stated:

    The undersigned observes that none of the medical
    records detail any loss of strength such that the
    claimant could not lift and or carry to the extent of
    the light residual functional capacity. The findings for
    normal lower extremity strength and normal with no edema
    gait militate against the claimant’s reports for limited
    standing and walking abilities. There are some
    complications from the claimant’s sciatic back pain and
    history of cardiac issues, particularly with exercise
    tolerance. With that appreciated, there are no medical
    findings to show that the claimant’s limitations, even
    considering these conditions, preclude the performance
    of work at the light residual functional capacity.

Tr. 22-23. The ALJ did not conclude that plaintiff’s extremity

strength and lack of edema indicated plaintiff was capable of

                              ~ 35 ~
light work. Rather, the ALJ correctly observed that those

objective medical findings contradicted plaintiff’s subjective

statements concerning her functional limitations. Compare, e.g.,

Tr. 37-38, Tr. 1270, with Tr. 639-40, Tr. 669, Tr. 673, Tr. 676,

Tr. 694, Tr. 701. Second, the Court finds no error with the

ALJ’s reference to plaintiff’s complaints of sciatic back pain

and cardiac issues. It is apparent from the decision that the

ALJ referred to these impairments to ensure that the RFC

explicitly accounted for all of plaintiff’s reported

impairments. See Parker-Grose v. Astrue, 462 F. App’x 16, 18 (2d

Cir. 2012) (“A RFC determination must account for limitations

imposed by both severe and nonsevere impairments.”). Finally, it

is unclear to what plaintiff refers when she advances the

argument that the ALJ drew an adverse inference from the medical

record. See Doc. #20-1 at 10. In reply, plaintiff contends “that

the ALJ’s equation of the lack of edema with the ability to

perform light work is based on speculation.” Doc. #28 at 1. A

plain reading of the ALJ’s decision, however, indicates that she

appropriately evaluated plaintiff’s subjective complaints

against the objective medical evidence. She did not equate the

lack of edema to an ability to perform light work. Thus, there

is no error on this point.




                              ~ 36 ~
    Plaintiff next contends that the ALJ erroneously discounted

plaintiff’s credibility by relying on the fact that plaintiff

cared for her disabled son and was able to perform limited

activities of daily living –- specifically driving and running

errands. See Doc. #20-1 at 10. Plaintiff asserts that neither of

those facts supports an adverse credibility determination. See

id. at 10-11. The Court disagrees that the ALJ was wrong to

consider those factors. “The law is clear that the ALJ may

consider a claimant’s purported activities of daily living for

the purposes of a credibility determination. Indeed, the

Commissioner’s regulations expressly identify daily activities

as a factor the ALJ should consider in evaluating the intensity

and persistence of a claimant’s symptoms.” Coger v. Comm’r of

Soc. Sec., 335 F. Supp. 3d 427, 436 (W.D.N.Y. 2018) (internal

citation and quotation marks omitted).

    Here, the ALJ not only considered the activities with which

plaintiff takes issue, but also considered other activities,

along with the medical evidence, to assess plaintiff’s

credibility:

    As to the claimant’s activities of daily living, she has
    described daily activities, which are not limited to the
    extent one would expect, given the complaints of
    disabling symptoms and limitations. The claimant did not
    allege any problems maintaining her own self-care and
    testified that she continues to care for her disabled
    son (Testimony). She stated that she worked 26.75 hours
    a week caring for her son. The record further shows that
                              ~ 37 ~
    the claimant was taking care of three of her adult
    children all with special needs and was the sole
    caregiver to her son with MS and two grandchildren
    (Exhibit 2F/1, 18F and 20F/11). While this work activity
    does not rise to the level of substantial gainful
    activity as described in Finding 2, it does indicate
    that the claimant functions at a higher level physically
    and psychologically than alleged. She testified that she
    drives and runs errands for her disabled son. The
    claimant drove herself to the hearing. Overall, the
    claimant’s reported limitations are considered to be
    outweighed by the aforementioned clinical findings and
    treatment notes showing the effectiveness of treatment
    (Exhibit 2F, 4F, 7F, 12F, 16F, and 24F).

Tr. 23. The ALJ appropriately considered plaintiff’s role as a

caregiver for her son –- a role for which she was paid. See Tr.

45. Contrary to plaintiff’s assertion, the ALJ did not “wholly

ignore[] the qualifications that Plaintiff placed on her ability

to engage in these activities.” Doc. #20-1 at 7. Indeed, the ALJ

explicitly noted that based on plaintiff’s testimony, her “work

activity for her son is an accommodated work setting[,]” Tr. 19,

and “does not rise to the level of substantial gainful

activity[.]” Tr. 23. The ALJ also noted that plaintiff receives

assistance from two aides who also care for her son. See Tr. 21.

The ALJ did not find that plaintiff was capable of substantial

gainful activity because of her role as a caretaker for her son;

rather, he found that said activity, along with the other

evidence of record, “indicate[d] that [she] functions at a

higher level physically ... than alleged.” Tr. 23. Accordingly,

the Court finds no error in the ALJ’s consideration of
                              ~ 38 ~
plaintiff’s role as a caretaker for her disabled son,

particularly where, as here, it was just one factor considered

in the credibility analysis. See, e.g., Davis v. Comm’r of Soc.

Sec., No. 1:16CV1074(GTS)(WBC), 2017 WL 7049560, at *8 (N.D.N.Y.

Nov. 20, 2017) (ALJ did not commit reversible error where, inter

alia, “Plaintiff’s ability to care for her son was only one

factor the ALJ considered in his overall credibility

analysis.”), report and recommendation adopted, 2018 WL 557868

(Jan. 16, 2018).9

     Plaintiff next contends that her ability to drive and run

errands for her disabled son does not demonstrate her ability to

work on a regular and continuing basis. See Doc. #20-1 at 10-11.

Although that is generally an accurate assertion, the ALJ did

not rely primarily on those activities in making her credibility

determination. Rather, the ALJ considered the entire record and

primarily relied on the “clinical findings and treatment notes

showing the effectiveness of treatment[.]” Tr. 23 (citation

omitted). Despite plaintiff’s unwillingness to acknowledge this


9 In reply, plaintiff also asserts that her “ability to care for
her disabled son does not mean that she could engage in similar
work activity on a sustained basis.” Doc. #28 at 2. The Court
credits defendant’s representation that plaintiff’s work as a
caretaker is classified at the medium exertional level. See Doc.
#27-1 at 9. Thus, because the ALJ found plaintiff capable of
light, as opposed to medium, work, she in fact found that
plaintiff was not able to engage in similar work activity on a
sustained basis.
                              ~ 39 ~
fact, the record generally reflects mild findings both on

examination and in diagnostic imaging. Those objective findings

contradict plaintiff’s allegations of complete disability,

particularly in light of her admittedly caring for not just one

disabled adult son, but two disabled adult children and two

grandchildren. See Tr. 23; see also Tr. 359, Tr. 774, Tr. 798.

The Second Circuit, in dicta, has stated that “when a disabled

person gamely chooses to endure pain in order to pursue

important goals, ...it would be a shame to hold this endurance

against him in determining benefits unless his conduct truly

showed that he is capable of working.” Balsamo, 142 F.3d at 81–

82 (citation and internal quotation marks omitted). Here,

however, and for reasons discussed in this decision, plaintiff’s

conduct and the medical evidence support a finding that

plaintiff is capable of substantial gainful activity at the

light exertional level.

    Where the ALJ has identified specific reasons for her

credibility determination, which are supported by substantial

evidence in the record, the Court will not second-guess her

decision. See Stanton v. Astrue, 370 F. App’x 231, 234 (2d Cir.

2010). Moreover, the ALJ had the opportunity to personally

observe plaintiff and her testimony, something the Court cannot




                              ~ 40 ~
do. Accordingly, the Court finds no error in the ALJ’s

assessment of plaintiff’s credibility.

         2.   Statements of Plaintiff’s Niece and Daughter

    Plaintiff next contends that “the ALJ gave improper

rationale for discounting the statements of Plaintiff’s niece

and daughter.” Doc. #20-1 at 11. Defendant responds by

distinguishing the case upon which plaintiff primarily relies to

support this argument. See Doc. #27-1 at 11-12.

    Plaintiff’s daughter, Ms. Jessica Soler, and niece, Ms.

Mildred Lopez, each provided written statements in support of

plaintiff’s applications for benefits. See Tr. 333, Tr. 335. Ms.

Soler’s statement noted plaintiff’s joint pain, inability to

“correctly” walk, use of a cane, shortness of breath, fatigue,

and limited activities of daily living. See Tr. 333. Ms. Lopez’s

statement also recounted plaintiff’s reported pain and shortness

of breath. See Tr. 335. With respect to those written

statements, the ALJ stated:

    Finally, the undersigned grants some weight to the
    statements from Mildred Lopez, the claimant’s niece and
    Jessica Soler, the claimant’s daughter, to the extent
    the claimant has some limitations but to the extent that
    the claimant’s limitations are disabling (Exhibit 14E,
    15E and 19E). Since Ms. Lopez and Ms. Soler are not
    medically trained to make exacting observations as to
    dates, frequencies, types, and degrees of medical signs
    and symptoms, or of the frequency or intensity of unusual
    moods or mannerisms, the accuracy of their statements is
    questionable. Moreover, by virtue of their relationship
    with the claimant, they cannot be considered a
                              ~ 41 ~
    disinterested third party witness whose testimony would
    not tend to be colored by affection for the claimant and
    a natural tendency to agree with symptoms and
    limitations the claimant alleges. Again, more weight is
    given to the treatment notes and objective clinical
    findings as discussed above.

Tr. 24.

    When evaluating a plaintiff’s subjective symptoms,

including complaints of pain, “observations by ... other

persons[,]” such as those by Ms. Soler and Ms. Lopez, should be

taken into consideration. 20 C.F.R. §§404.1529(c)(3),

416.929(c)(3). Factors to consider when evaluating evidence from

such non-medical sources include “the nature and extent of the

relationship [with the claimant], whether the evidence is

consistent with other evidence, and any other factors that tend

to support or refute the evidence.” SSR 06-03P, 2006 WL 2329939,

at 2 (S.S.A. Aug. 9, 2006); accord Galarza v. Berryhill, No.

3:18CV00126(SALM), 2019 WL 525291, at *12 (D. Conn. Feb. 11,

2019).

    Plaintiff relies primarily on the case of Taylor v.

Berryhill, 17CV43(JCH), 2017 WL 5900955 (D. Conn. Nov. 30, 2017)

to support her argument that the ALJ erroneously discounted the

statements of Ms. Lopez and Ms. Soler because they “are not

medically trained to make exacting observations as to dates,

frequencies, types, and degrees of medical signs and symptoms,

or of the frequency or intensity of unusual moods or
                              ~ 42 ~
mannerisms[.]” Tr. 24. Plaintiff submits Taylor held “that it

was error to discount lay testimony using the exact language

used by this ALJ.” Doc. #20-1 at 11 (citing Taylor, 2017 WL

5900955, at *12). The Court credits defendant’s argument that

Taylor is dissimilar from the facts of this case. There, the

court found that “the record evidence does not conflict with

[the lay] testimony, and therefore does not constitute

substantial evidence to support ALJ’s credibility determination

with respect to [the lay] testimony.” Id. By contrast here, the

ALJ gave “more weight ... to the treatment notes and objective

clinical findings[]” than the statements of Ms. Soler and Ms.

Lopez. Tr. 24. For reasons previously stated, those findings

conflict in large part with the statements of Ms. Soler and Ms.

Lopez. Compare, Tr. 335, Tr. 333 (noting plaintiff becomes

winded and cannot walk up stairs), with Tr. 622 (“She is able to

climb 3 flights of stairs with no problems. She has no chest

pain, SOB, orthopnea, palpitations, presyncope or syncope at

regular work loads.”); compare, Tr. 333 (describing plaintiff’s

hands as “swollen achy and blue”), and Tr. 335 (“I also had seen

her with lots of pain on her hands and wrist[.]”), with Tr. 475

(examination noting “[m]ild erythema ... of second third MCP and

PIP joints of the right hand”), and Tr. 639 (“She did have full

range of motion of her axial and peripheral joints without any

                              ~ 43 ~
active synovitis, erythema, or warmth.”). Indeed, at least one

other court in this Circuit has affirmed an ALJ’s credibility

assessment of lay testimony that used the same language as that

at issue here, and where, inter alia, the lay “testimony was

simply not consistent with the preponderance of the opinions and

observations by medical doctors in this case.” Petrongelli v.

Colvin, No. 1:15CV00057(MAT), 2017 WL 3976307, at *4 (W.D.N.Y.

Sept. 11, 2017). Thus, the facts of this case are more

comparable to Petrongelli than Taylor, and the Court finds no

error in the ALJ’s use of the language with which plaintiff

takes issue.

    Plaintiff also asserts that the ALJ erred by discounting

the statements of Ms. Lopez and Ms. Soler “by virtue of their

relationship with Plaintiff[.]” Doc. #20-1 at 11 (citing Tr.

24). “While plaintiff may be correct in arguing that the ALJ

cannot simply reject [the lay] testimony because [the witness]

is inherently biased in [plaintiff’s] favor, the ALJ in this

case rejected the testimony because it was not consistent with

the evidence. ... Social Security Ruling [06-03p] specifically

allows this as a basis for rejection of the testimony.” Werts v.

Comm’r of Soc. Sec., No. 5:13CV0914(LEK)(ATB), 2014 WL 6078434,

at *13 (N.D.N.Y. Nov. 13, 2014); accord Petrongelli, 2017 WL




                              ~ 44 ~
3976307, at *4. Accordingly, the Court finds no error in the

ALJ’s consideration of the lay witness’s potential bias.

      Thus, for the reasons stated, the ALJ appropriately

considered the statements by Ms. Soler and Ms. Lopez.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand an Administrative Agency Decision [Doc. #20]

is DENIED, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #27] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 30th day of

April, 2019.


                                   _____/s/____________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                               ~ 45 ~
